891 F.2d 296
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Rodney F. STICH, Defendant-Appellant.
No. 88-1410.
United States Court of Appeals, Ninth Circuit.
Submitted July 25, 1985.*Decided Dec. 5, 1989.

Before BROWNING, KOZINSKI, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Appellant Rodney F. Stich was convicted before a United States magistrate of criminal contempt in violation of 18 U.S.C. § 401, for violating the order issued by Judge Milton L. Schwartz of the United States District Court for the Eastern District of California, enjoining Stich from filing actions in state or federal court against certain named defendants until his pending action in state court became final.   The magistrate sentenced Stich to six months' incarceration and imposed a $50.00 penalty assessment against him.


3
Stich appealed that conviction to the district court for the Eastern District of California, Judge Raul A. Ramirez presiding.   By order dated October 4, 1988, the district court affirmed the judgment of the magistrate in all respects.   Stich now appeals that order.


4
In light of  United States v. Munoz-Flores, 863 F.2d 654 (9th Cir.1988), cert. granted, 58 U.S.L.W. 3212 (U.S. Oct. 2, 1989) (No. 88-1932), we order the $50.00 penalty assessment vacated.   We affirm the remainder of the district court's thorough and well-reasoned order for the reasons stated therein.   Additional arguments raised by Stich before this court are entirely without merit.


5
The sentence is vacated in part;  the judgment in other respects is affirmed.



*
 The panel finds this case appropriate for submission without argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3